IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-50249
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

FRANCISCO REYES-ESPINOSA, also known as
Francisco Espinoza, also known as Reyes Espinoza,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. SA-00-CR-467-ALL
                        --------------------
                          October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Francisco Reyes-Espinosa appeals his sentence from his

guilty-plea conviction for being found illegally in the United

States.   See 8 U.S.C. § 1326(a), (b).   He argues that the

district court erred in applying a 16-level “aggravated felony”

increase, pursuant to U.S.S.G. § 2L1.2(b)(1)(A), because the rule

of lenity requires the court to interpret the term “drug

trafficking crime” to exclude his state conviction for possession

of less than one gram of cocaine.   Reyes-Espinosa acknowledges


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50249
                                -2-

that his argument is foreclosed by this court’s decision in

United States v. Hinojosa-Lopez, 130 F.3d 691, 693-94 (5th Cir.

1997).   He seeks to preserve the issue for possible review by the

Supreme Court.

     The district court did not err in applying U.S.S.G.

§ 2L1.2(b)(1)(A).   Hinojosa-Lopez, 130 F.3d at 693-94; see United

States v. Hernadez-Avalos, 251 F.3d 505, 508-09 (5th Cir. 2001),

cert. denied, (U.S. Oct. 1, 2001) (No. 01-5773).

     AFFIRMED.